DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim sets forth a plurality of steps, but each step is not separated by a line indentation (37 CFR 1.75(i)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the vapour-tailings interface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The term “near” in claim 15 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the context of the claim and corresponding specification what distance away from the bottom would be within the scope of “near’ the bottom.
Each of claims 17 and 18 recites the limitation "the hydrocarbon diluent depleted tailings" in lines 1-2 (of each claim).  There is insufficient antecedent basis for this limitation in the claims.

Allowable Subject Matter
Claims 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed embodiment entailing recovering hydrocarbon diluent from froth treatment tailings by a process comprising adding a first portion of steam into the tailings to form a tailings/steam mixture, tangentially introducing the tailings/steam mixture into a conical vessel to create a rotational motion of the tailings/steam mixture, and operating the vessel such that the tailings/steam mixture form a thin layer on the internal wall, thereby increasing the exposure of the tailings to a vapor-tailings interface is considered to distinguish over the prior art.
In this regard, the office notes the following is known in the prior art:
Tangential injection of feed into a conical vessel within the broader context of oil sands processing. See, for example: 
Wegner (US 8,226,820); Moetemaed-Shariatl et al (WO 2015/149181); Che Daud et al (WO 2019/013614). These references disclose tangential injection of oil sands into a conical vessel for the recovery of bitumen from oil sands (i.e. primary separation of bitumen from oil sands).
Yuan et al (US 2013/0248424): discloses tangential injection of a bitumen into a conical vessel for separation into bitumen and a tailings feed (i.e. separation of bitumen froth obtained from primary extraction of bitumen from oil sands).
Use of steam for solvent recovery from tailings. See, for example: 
Duerr et al (US 9,676,684); Milani et al (CA 2,773,408); Moran et al (US 2011/0278202); Sury (WO 2008/136892); and Brown et al (US 6,358,403). These references all disclose separate injection of steam (i.e. not as a mixture with the tailings feed) into a vessel in a process for recovery of solvent/diluent from tailings.
Accordingly, while it is known in the art to use a conical vessel and tangentially inject a feed therein in the broader field of oil sands refining, the prior art does not appear to disclose such an embodiment for the specific use in recovery of diluent from tailings. While it may be obvious to try such a configuration for diluent recovery from tailings, the prior art further does not disclose or suggest the feature of injecting a mixture of steam and tailings into a vessel for solvent recovery. Rather, steam is supplied separately from the tailings feed. Accordingly, the combination of features claimed is considered to distinguish over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772